internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 2-plr-116277-99 pare ja sec_2a s p i date year dear this letter responds to the authorized representative of x submitted on behalf of of the internal revenue you x requesting relief under sec_1362 code letter that a september the information submitted states that x incorporated on date of year s_corporation it was the shareholders’ the attorney believed that x’s accountant was the corporate minutes for x indicate that the x intended x to be an s_corporation beginning shareholders of with x’s year taxable_year understanding that the attorney who formed x would qualify x as an responsible for filing the form_2553 election by a smali business corporation for x filed x filed a form_1120s corporation for year and the x shareholders filed their year form_1040 being an s_corporation informed x that it could not process x's form because it did not have a record that a form_2553 had been filed for xx u s individual_income_tax_return consistent with x however the applicable service_center believing that form_2553 had been u s income_tax return for an sdollar_figure sec_1362 b of the code provides that if-- a an election under sec_1362 date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for any taxable_year is made after the b for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted accordingly provided that x makes an election to we conclude that x has established reasonable_cause for failing to make a timely election to be an corporation for x’s year taxable_year be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for year within days following the date of this letter treated as timely made for x's year taxable_year this letter should be attached to the form_2553 then such election will be a copy of except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 b of the code this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 pursuant to a power_of_attorney on it used or cited as precedent file a copy of this letter is being sent to x sincerely yours signed j thomas hines j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes loy
